Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/302020 and 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
A preliminary examination of this application reveals that it includes terminology which is so different from that which is generally accepted in the art to which this invention pertains that a proper search of the prior art cannot be made. In particular:
The Specification in general uses the terms “adsorb”, “adsorbing” and mentions an “adsorbing member configured to adsorb the tablet”. It is noted that the common meaning of the term “adsorption” is:
-The adhesion in an extremely thin layer of molecules (as of gases, solutes, or liquids) to the surfaces of solid bodies or liquids with which they are in contact-.
A similar term is “absorb”, that means:
-To take in (something, such as water) in a natural or gradual way, such as a sponge absorbs water, charcoal absorbs gas or plant roots absorb water-, which does not really describe the action of 

The terms “adsorb” and “adsorbing” are not defined in the specification and in no way the adsorbing member, indicated with the numeral 300, is configured to adsorb or even to absorb the tablet 600. The Examiner is considering that the use of the term is product to an error in translation, maybe a more appropriate term could be “capture” or “catch” or “retain”. 
In the figures the “adsorbing member 300” is acting as a pusher, contacting the tablet 300 and pushing it inside capsule bottom 700 and as such will be considered.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As discussed on the specification objection above It is noted that the common meaning of the term “adsorption” is:
-The adhesion in an extremely thin layer of molecules (as of gases, solutes, or liquids) to the surfaces of solid bodies or liquids with which they are in contact-.
A similar term is “absorb”, that means:
-To take in (something, such as water) in a natural or gradual way, such as a sponge absorbs water, charcoal absorbs gas or plant roots absorb water-, which does not really describe the action of 


In the figures the “adsorbing member 300” is acting as a pusher, contacting the tablet 300 and pushing it inside capsule bottom 700 and as such will be considered.

Regarding Claim 9:
The Claim reads: wherein the adsorbing member adsorbs the tablet located at the moving member 5when the moving member moves toward the capsule accommodating member, and the adsorbing member inserts the tablet into the capsule accommodating member when the moving member moves away from the capsule accommodating member. This is unclear since it can be read as if the adsorbing member adsorbs the tablet while the moving member is moving toward the capsule accommodating member and inserts the tablet also while the moving member moves away from the capsule accommodating member. This is not supported by the disclosure and will be read as the tablet is adsorbed and inserted after the movements are completed (Figure 9 show the adsorbing element 300 contacting the tablet and Figure 11 pushing the tablet inside the capsule).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribani (US 5966910).
Regarding Claim 1:


Regarding Claim 5:
Ribani discloses that the moving member includes a support on which the tablet supplied from the supplying member is placed (Figures 12 and 13, Tablets 52 are placed on vertical seats 64); and a driving unit coupled to the support to move the support (Figures 11 to 13 show the drawer 63 moving “horizontally”, by action of a driver not shown).

Regarding Claim 10:
Ribani discloses that the capsule accommodating member is provided in plural, and the plurality of the capsule accommodating members are provided such that any one capsule accommodating member among the plurality of capsule accommodating members is located below the adsorbing member by rotation (Figure 10 shows a plurality of capsule accommodation members being filled with tablets at the same time and rotating away once filled rotating on a direction 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ribani (US 5966910).
Regarding Claim 2:
As discussed above for claim 1, Ribani discloses the invention as claimed, in particular that the supplying member is coupled to the adsorbing member (Figures 11 to 16 show vertical guides 61 coupled to slide 70).  
Ribani does not specifically disclose the supplying member being coupled to the adsorbing member to move together with the adsorbing member.
Ribani (Column 5, line 53 to Column 6, line 10) indicates that the height of distributor drawer 63 is essentially equal to or slightly shorter than the length of a tablet and the distance between the surface of 63 and the exit of the vertical guides 61 is also adjusted to the height of a tablet; so it would be obvious to use drawers of different heights for tablets of different heights and to adjust the vertical position of the vertical guides accordingly. Since the vertical guides 61 are coupled to slide 70 (Figure 10) both of them will be adjusted together.

Regarding Claim 3:
Ribani discloses that the supplying member includes: a cover portion coupled to the adsorbing member; and a tablet arranging portion formed inside the cover portion so that the tablet is 20arranged therein (Figures 11 to 13, vertical guides 61 are coupled to the slide 70 by guide 71, and guides 61 include a cover not numbered to contain the tablets and walls not numbered to separate the tablets going to the individual seats 64 of the drawer 23).

Claims 4 and 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ribani (US 5966910) in view of Yaqyu (US 2009/0241482).
Regarding Claim 4:
As discussed above for claim 3, Ribani discloses the invention as claimed, in particular that a plurality of tablets are arranged in the tablet arranging portion such that lateral sides of the plurality of tablets are in contact with each other (Figures 11 to 15 show tablets 52 with lateral sides in contact with each other).

Yaqyu teaches a similar capsule filling apparatus filling tablets of cylindrical shape so that a height of a lateral side 16of the tablet is smaller than a diameter of a base side of the tablet (Figures 3 and 18, tablets t) for placing multiple small pills on each capsule for each containing a predetermined unit quantity of an active ingredient to adjust for a required prescription or tablets with different active ingredients.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ribani the teachings of Yaqyu and use tablets of cylindrical shape as described if placing multiple small pills on each capsule for each containing a predetermined unit quantity of an active ingredient to adjust for a required prescription or tablets with different active ingredients.

Regarding Claim 6:
As discussed above for claim 5, Ribani discloses the invention as claimed, in particular Ribani discloses the tablet is placed on the support so that the lateral side of the tablet comes into contact with the support (Figure 11, the lateral side of the tablet is contacting the top surface of 63 and the tablet falls inside seat 64, that is considered the support, the lateral side of the tablet will contact the edge of the seat and then the sides and the base will be contained by the walls of seat 64).
Ribani does not disclose if the tablet is formed in a cylindrical shape so that a height of a lateral side 16of the tablet is smaller than a diameter of a base side of the tablet, the tablets of Ribani are oblong and are placed one per capsule.
Yaqyu teaches a similar capsule filling apparatus filling tablets of cylindrical shape so that a height of a lateral side 16of the tablet is smaller than a diameter of a base side of the tablet (Figures 3 and 18, tablets t) for placing multiple small pills on each capsule for each containing a predetermined unit quantity of an active ingredient to adjust for a required prescription or tablets with different active ingredients.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ribani the 

Regarding Claim 7:
Ribani discloses an aligning member disposed between the adsorbing member and the moving member such that the tablet collides with the aligning member to fall down while the moving member is moving, so that the base side of the tablet comes into contact with the 20support (Figure 11, the lateral side of the tablet is contacting the top surface of 63, that will be considered the aligning member, and the tablet falls inside seat 64, that is considered the support, the lateral side of the tablet will contact the edge of the seat and then the sides and the base will be contained by the walls of seat 64).

Regarding Claim 8 (See rejection 112):
Ribani discloses inserting the tablet into the capsule by moving the tablet into the capsule in a state of adsorbing the tablet (Figure 14 shows the tablet being moved into the capsule).
If it is argued that the “adsorbing member” of Ribani does not move inside the capsule then when the capsule is being filed with one small pill, like the one disclosed by Yaqyu then the “adsorbing member would surely move inside the capsule.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed capsule filling apparatus comprising: 
a supplying member configured to supply a tablet; 

an adsorbing member configured to adsorb the tablet moved by the moving member and insert the adsorbed tablet into a capsule; and 
a capsule accommodating member located below the adsorbing member so that the 10capsule is accommodated therein; wherein the adsorbing member inserts the tablet into the capsule by moving into 17the capsule in a state of adsorbing the tablet; 
wherein the adsorbing member adsorbs the tablet located at the moving member 5when the moving member moves toward the capsule accommodating member, and the adsorbing member inserts the tablet into the capsule accommodating member when the moving member moves away from the capsule accommodating member.
	Note that the terms “adsorb” and “adsorbing” are not defined in the specification and in no way the adsorbing member, indicated with the numeral 300, is configured to adsorb or even to absorb the tablet 600 and as such they are considered indefinite. The Examiner is considering that the use of the term is product to an error in translation and the “adsorbing member” is basically a pusher.
	The most similar arts of record would be Ribani (US 5966910) and Yaqyu (US 2009/0241482); both disclose similar capsule filling apparatus comprising: a supplying member configured to supply a tablet; 5a moving member configured to move the tablet supplied from the supplying member in a preset direction; an adsorbing member configured to adsorb the tablet moved by the moving member and insert the adsorbed tablet into a capsule; and a capsule accommodating member located below the adsorbing member so that the 10capsule is accommodated therein; wherein the adsorbing member inserts the tablet into the capsule by moving into 17the capsule in a state of adsorbing the tablet, wherein the adsorbing member adsorbs the tablet located at the moving member 5when the moving member is moved toward the capsule accommodating member but both fail to disclose that the adsorbing member inserts the tablet into the capsule accommodating member when the moving member is moved away from the capsule accommodating member; both references disclose the insertion being done while the moving member is moved toward the capsule accommodating member.  In general most of the references on the record use 
	The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Yaqyu (US 2009/0241482), Monti (2008/0223001), Moser (US 4501307), and Cicognani (US 8220657) could also be used by itself to reject at least Claim 1 as written.
The Examiner considers that a phone interview would be adequate to overcome the 112 rejection and the Specification objections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731